— Weiss, J.
Appeal from an order of the Supreme Court at Special Term (Cholakis, J.), entered November 2, 1984 in Rensselaer County, which denied a motion by defendants City of Troy, New York, and John P. Buckley for summary judgment dismissing the third cause of action of the complaint.
On October 17, 1978, plaintiff, as the lowest bidder, executed a contract with defendant Troy Urban Renewal Agency for the demolition of two buildings as part of the redevelopment of the downtown business district of defendant City of Troy. Work was to commence on the weekend of November 18-19, 1978, on which days, Fulton Street, a major artery to the business district, would be closed. Following a November 14, 1978 meeting with plaintiff’s president in which disagreement about the manner of the performance of the contract arose, defendant John P. Buckley, utilizing the authority conferred upon him by Troy City Charter § 3.10, declared that a state of emergency existed and recommended that the Troy Urban Renewal Agency avert threatened harm to the city by rescinding plaintiff’s contract and awarding the work to another firm. Plaintiff commenced this action seeking damages for breach of contract, defamation and tortious interference with a contract. The first and second causes of action were dismissed upon motion and judgment entered March 3, 1980. Special Term denied the motion by Buckley and the city for summary judgment dismissing the remaining cause of action. This appeal ensued.
"In 1883 the Court of Appeals considered the rule to be well settled that 'no public officer is responsible in a civil suit for a judicial determination, however erroneous or wrong it may be, or however malicious even the motive which produced it.’ (East River Gas-Light Co. v. Donnelly, 93 N. Y. 557, 559.) The rule, as expressed, has a long and respected vintage” (Rottkamp v Young, 21 AD2d 373, 375, affd 15 NY2d 831). Thus, when official action involves the exercise of discretion, the officer is not liable for the injurious consequences of that action even if resulting from negligence or malice. Conversely, the officer will be liable if it is otherwise tortious and not *794justifiable pursuant to statutory command (Tango v Tulevech, 61 NY2d 34, 40).
These principles in mind, we hold that Buckley’s action in exercising his power to declare the existence of an emergency pursuant to Troy City Charter § 3.10 was wholly within the duties of his office and the power vested in him as the City Manager pursuant to the City Charter. While it is certainly possible for different minds to disagree as to whether an emergency in fact existed or whether the rescission of plaintiff’s contract was proper or even an appropriate response to the emergency, it cannot be questioned that the action was discretionary. "[Discretionary or quasi-judicial acts involve the exercise of reasoned judgment which could typically produce different acceptable results whereas a ministerial act envisions direct adherence to a governing rule or standard with a compulsory result” (Tango v Tulevech, supra, p 41).
Inasmuch as Buckley was exercising his judgment under the City Charter in determining whether a "public emergency” existed and what course should be followed for the "purpose of taking all protective measures”, any question of error of judgment, negligence or even "bad faith or malice becomes irrelevant under the rule stated in Rottkamp” (Tango v Tulevech, supra, p 42). Accordingly, on the record in this case, summary judgment dismissing the third cause of action of the complaint should have been granted.
Order reversed, on the law, without costs, motion granted and complaint dismissed against defendants John P. Buckley and City of Troy, New York. Casey, Weiss and Levine, JJ., concur.